The opinion of the court was delivered by
Redfield, Ch. J.
This is an action to recover, for the services of- an infant, who entered into a parol contract of apprenticeship, which he did not fully perform. The auditors report, that the plaintiff was to have $35 for the first year, and five dollars in addition to the former year, for each succeeding year, there being about five in all. He quit the defendants’ employ without just cause, one year, two months and nineteen days, before the time expired, having labored three years and nine months, which at the contract price, it will be perceived, amounts to the sum reported by the auditors, $157,50. The auditors report that defendants have paid towards this service, $113,78, besides paying for a coat charged in plaintiff’s account, as seems inferrible from the manner in which the auditors state the dealings between the parties, and which being matter of fact, we cannot revise.
The auditors report, that the two first years of plaintiff’s service could have_been of little or no value to defendants, beyond board and instruction. This disposes of $75 of the $157,50, leaving but $82,50 of beneficial service performed for the defendants, if reckoned according to the contract price, which the auditors say, was under the circumstances, reasonable; and being so, perhaps it could scarcely be presumed, by this court, against the judgment of the court below, that for the middle term of one year and nine months, the plaintiff earned more than the contract prices. This is not found, and as all reasonable presumptions are now to be made in favor of the judgment below, it will be difficult for us to say that such is the natural intendment.
It seems to us the more natural inference from the report, that ■ the plaintiff had not, at the time he left the employ of the defend-' ants, performed so much beneficial service for the defendants, as \ he had received pay. The terms, in which this is stated, sometimes 1 look as if the auditors literally reduced the amount of the plaintiff’s recovery by offsetting damages for his non-performance of the special contract. But that seems but another mode of computing the benefits received by defendants, from the plaintiff’s actual service. The whole compensation stipulated was reasonable. The *210plaintiff earned notMng the two first years. Had he fulfilled the term, he would have earned enough over and above the stipulated price, on the last part, to supply the deficiency in the first part.
Upon this construction of the report, there seems no objection to the judgment below, in any view. And as the plaintiff had not performed the special contract, he could not recover upon that, and being driven to his quantum meruit, he can only recover so much as he reasonably deserves to have, under all the circumstances.— Or, as is said in Thomas v. Dike, 11 Vt. 273, “Heis entitled to “ recover what his services are reasonably worth, taking into con- “ sideration the injury to the other party; and if under all the cir- “ cunstances, his services are worth nothing, he cannot recover,” or if he has been paid more than they were worth.
Judgment affirmed.